SUMMARY ORDER
Defendants appeal the District Court’s entry of default judgment and denial of a motion to vacate the entry of default judgment. We assume the parties’ familiarity as to the facts, procedural history, and issues raised on appeal.
We review the District Court’s decision for abuse of discretion. See Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 171 *52(2d Cir.2001). Having thoroughly reviewed the record, we find Appellants’ claims to be meritless for substantially the reasons stated by the District Court. Accordingly, we AFFIRM its decision.